Case 1:14-cv-02908-CBA-RER Document 39 Filed 11/17/20 Page 1 of 3 PageID #: 204




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------x
  LUIS TACURI, TIMOTEO CASTANEDA,

                            Plaintiffs,
                                                                NOT FOR PUBLICATION
           -against-                                            MEMORANDUM & ORDER
                                                                No. 14-CV-02908 (CBA) (RER)
  NITHUN CONSTRUCTION COMPANY,
  NIRUL AMIN,
                             Defendants.
  ------------------------------------------------------x
 AMON, United States District Judge:

                                               BACKGROUND

         In May 2014 Luis Tacuri and Timoteo Castaneda (collectively, “Plaintiffs”) brought an

 action for damages against Nithun Construction Company and its principal Nirul Amin

 (collectively, “Defendants”) for violations of the Fair Labor Standards Act and New York Labor

 Law. (ECF Docket Entry (“D.E.”) # 1.) In February 2015 a default judgment was entered in favor

 of Plaintiffs. (D.E. # 13.)

         Seeking to enforce that default judgment, in May 2019 Plaintiffs served on Defendants

 information subpoenas whose receipt Defendants acknowledged. (D.E. # 14; D.E. # 14-2.) Two

 months later after having heard nothing from Defendants, Plaintiffs moved to compel a response.

 (D.E. # 14.) Magistrate Judge Ramon Reyes granted the motion to compel and warned Defendants

 that “[f]ailure to respond by that date will result in . . . a recommendation that defendants be held

 in contempt for violation of a court order.” (D.E. dated June 27, 2019.) Despite the warning

 Defendants again failed to respond, and Plaintiffs moved for contempt. (D.E. # 15.) Magistrate

 Judge Reyes found that Plaintiffs had made out a prima facie case for contempt, based on

 Defendants’ failure to respond to the subpoenas despite having acknowledged receipt of them and

 having been compelled by court order to respond by a certain date. (D.E. # 16 at 4-5.)



                                                            1
Case 1:14-cv-02908-CBA-RER Document 39 Filed 11/17/20 Page 2 of 3 PageID #: 205




        On October 23, 2019, this Court held a show cause hearing at which Defendants failed to

 appear. I then granted Plaintiffs’ motion for contempt and ordered the following relief: (1) If

 Defendants did not respond to the information subpoenas within two weeks, they were required to

 pay $100 per day to the Clerk of Court until they responded in full; (2) Defendants were ordered

 to “pay Plaintiffs forthwith $2,202.50 in attorneys’ fees in connection with Defendants’ contempt”

 and “$339.00 in connection with service of process costs;” and (3) if Defendants had failed to

 respond to Plaintiffs’ information subpoenas within a month, Plaintiffs would be permitted to

 move the Court to issue an arrest warrant to bring Defendants before the Court to explain their

 noncompliance. (D.E. # 28 at 7-8.)

        Plaintiffs subsequently indicated that they had “received, via counsel, defendants’ full

 responses to the information subpoenas.” (D.E. # 34.) But Defendants had “not made the

 payments for attorneys’ fees and costs.” (Id.) I accordingly ordered Defendants to “show cause

 why they have not paid the fees and costs previously ordered by the Court.” (D.E. dated Oct. 26,

 2020.) Defendants, through counsel, filed a document stating that “they are unable to pay the

 amount ordered by the Court due to financial difficulty” and that they “request that the Court enter

 judgment against Defendants for the amount ordered to be paid.” (D.E. # 37.) Plaintiffs deem this

 response “inadequate,” because “defendants have not provided a sworn affidavit to the Court or

 any documentation substantiating this professed inability to pay.” (D.E. # 38.)

                                          CONCLUSION

        No later than 14 days after being served with a copy of this Order, Defendants shall file a

 sworn affidavit in support of their asserted inability to pay the ordered fees and costs. Defendants

 may attach to the affidavit any documentation which substantiates their claim of an inability to pay




                                                  2
Case 1:14-cv-02908-CBA-RER Document 39 Filed 11/17/20 Page 3 of 3 PageID #: 206




 the ordered fees and costs. Plaintiffs shall serve a copy of this Order on Defendants and file proof

 of service on the docket no later than 10 days after publication of this Order.



        SO ORDERED.

 Dated: November 17, 2020
        Brooklyn, New York
                                                       /s/ Carol Bagley Amon
                                                       ____________________________
                                                       Carol Bagley Amon
                                                       United States District Judge




                                                  3
